Case: 20-10252      Document: 00515589744           Page: 1     Date Filed: 10/05/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        October 5, 2020
                                   No. 20-10252                          Lyle W. Cayce
                                 Summary Calendar                             Clerk


   Samuel T. Russell,

                                                               Plaintiff—Appellant,

                                         versus

   State of Texas,

                                                              Defendant—Appellee.


                   Appeals from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:19-CV-334


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Samuel T. Russell filed a civil action under 42 U.S.C. § 1983 against
   the State of Texas in which he claimed that Child Protective Services engages
   in various illegal practices. Russell now appeals from the district court’s
   grant of the State’s motion to dismiss his pro se civil action for lack of subject-


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10252        Document: 00515589744         Page: 2    Date Filed: 10/05/2020




                                     No. 20-10252


   matter jurisdiction, pursuant to Federal Rule of Civil Procedure 12(b)(1).
   The district court determined that Russell’s claims against the State of Texas
   were barred under the Eleventh Amendment.
            We review de novo the legal issues underlying a district court’s grant
   of a Rule 12(b)(1) motion to dismiss. Zephyr Aviation, L.L.C. v. Dailey, 247
   F.3d 565, 570 (5th Cir. 2001). Likewise, we review an Eleventh Amendment
   immunity determination de novo. Hale v. King, 642 F.3d 492, 497 (5th Cir.
   2011).
            “Federal court jurisdiction is limited by the Eleventh Amendment
   and the principle of sovereign immunity that it embodies.” Vogt v. Bd. of
   Comm’rs of Orleans Levee Dist., 294 F.3d 684, 688 (5th Cir. 2002). “The
   Eleventh Amendment bars an individual from suing a state in federal court
   unless the state consents to suit or Congress has clearly and validly abrogated
   the state’s sovereign immunity.” Perez v. Region 20 Educ. Serv. Ctr., 307 F.3d
   318, 326 (5th Cir. 2002). “Texas has not consented to be sued in federal
   court by resident or nonresident citizens regarding its activities to protect the
   welfare of children, nor has state sovereign immunity been eviscerated by
   Congress with the passage of section 1983.” Stem v. Ahearn, 908 F.2d 1, 4
   (5th Cir. 1990).
            The crux of Russell’s argument on appeal is that the wording of the
   Eleventh Amendment does not preclude suits against a State by its own
   citizens. Even if Russell’s text-based argument is not entirely without
   foundation, it is unavailing. “While the Amendment by its terms does not
   bar suits against a State by its own citizens, [the Supreme] Court has
   consistently held that an unconsenting State is immune from suits brought in
   federal courts by her own citizens as well as by citizens of another State.”
   Edelman v. Jordan, 415 U.S. 651, 662 (1974). Thus, as we have stated, “[t]he
   Eleventh Amendment bars private citizens from bringing suit against a state




                                          2
Case: 20-10252      Document: 00515589744           Page: 3     Date Filed: 10/05/2020




                                     No. 20-10252


   in federal court, unless the suit falls within” a “narrow exception” to the
   Eleventh Amendment. McKinley v. Abbott, 643 F.3d 403, 405 (5th Cir. 2011).
   The exception, which is not applicable here, allows a private citizen to sue an
   individual in federal court for prospective injunctive relief based on
   allegations that a state official violated federal law; however, it does not apply
   to claims brought against the state or state agency. Perez, 307 F.3d at 332 n.7.
          In view of the foregoing, the judgment of the district court is
   AFFIRMED.




                                           3